Exhibit 99.2 25 September 2017 Mesoblast Limited - Director participation in recent entitlement offer Attached are Change of Director’s Interest Notices for those directors who were eligible to participate in Mesoblast’s recently completed accelerated entitlement offer. A Change of Director’s Interest Notice for Silviu Itescu, who participated in the accelerated institutional component of the entitlement offer, was released to the market on 6 September 2017. Yours faithfully Charlie Harrison Company Secretary Appendix 3Y Change of Director’s Interest Notice Rule 3.19A.2 Appendix 3Y Change of Director’s Interest Notice Information or documents not available now must be given to ASX as soon as available.Information and documents given to ASX become ASX’s property and may be made public.
